DETAILED ACTION
This action is in response to the amendment filed 24 February 2022. 
	Claims 1 – 13 are pending and have been examined.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive. 
35 USC §112(a)
	In respect to the 112(a) rejection, Applicant argues that “As noted in the Office Action, the specification repeatedly notes that statistical analytical methods may be selected and customized by those skilled in the art in order to evaluate interrelationships among data that is collected by the survey device and ultimately used for creation of the housing index. Such statistical methods for weighting variables for analysis of survey data are notoriously well known in the data analysis arts, and are readily implemented and adapted for a given skill set by any person of ordinary skill in those arts”; however the crux of Applicant’s claimed invention is the claimed limitation of “analyzing at said processor of said public housing evaluation unit said digital public housing environment profile in combination with at least one stored digital public housing environment profile to identify one or more interrelationships among physical environment and demographic data in said digital public housing profiles”.  Examiner respectfully disagrees.
	While Applicant states that ‘Such statistical methods for weighting variables for analysis of survey data are notoriously well known in the data analysis arts, and are readily implemented and adapted for a given skill set by any person of ordinary skill in those arts’, the rejection was not in regards to the ‘weighting of variables’, it was in respect to the inventive concept of identify[ing] one or more interrelationships among physical environment and demographic data in said digital public housing profiles.  Turning to Applicant’s specification, it states that:
 “Thus, there remains a need in the art for systems and methods capable of collecting critical data reflecting public housing residents' environment, evaluating that data to determine interrelationships among environmental factors, and allowing access to housing authorities for purposes of interventional planning” (page 3).

	Applicant’s cited document (see page 8 of Applicant’s response) does not resolve the issues regarding Applicant’s disclosure. Knowing statistical methods regarding weighting variables does not teach the claimed ‘identify[ing] one or more interrelationships among physical environment and demographic data in said digital public housing profiles’, nor does it show that the technique of  identify[ing] one or more interrelationships is “so notoriously well-known by those of ordinary skill in the art, Applicant is not required by 35 U.S.C. 112 or otherwise to detail those well-known methods”, as argued by Applicant.  While statistical techniques may be notoriously well-known, using them to determine the identify[ing] one or more interrelationships among physical environment and demographic data in said digital public housing profiles is not, at least not based on the evidence provided by Applicant. 
	Applicant’s specification merely states that if one were to make the invention, then the interrelationship could be found using known statistical techniques.  Applicant’s specification does not at describe any examples thereof; in other words, it is claiming a genus (determining the interrelationship using statistical techniques) without any species (e.g. examples of using any statistical technique to actually perform the analysis)1.  The interrelationship is the focus of Applicant’s invention (as noted in the quoted paragraph above), however Applicant’s disclosure provides no instruction or direction on how Applicant’ accomplished said invention.  As such, Applicant’s disclosure does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”2.  The fact that one of ordinary skill in the art could make the invention work does not show possession of the claimed possession.  The 112(a) rejection is maintained. 

35 USC §101
	Applicant argues “Under step 2A-2, the claims clearly integrate any judicial exceptions recited in the claims into a practical application. First, the claims as amended herein particularly recite a first processor at the public housing evaluation unit, and a separate, remote survey device having a separate processor that is specifically configured for (i) remote, bidirectional data communication with the first processor to receive and transmit surveys and survey data to the first processor, and (ii) a specifically configured user interface that executes a hierarchically configured, interactive survey through inputs received by a user of the remote survey device. Further, the first processor, once it receives a completed survey with survey data from the remote survey device, performs a specifically defined process of automatically assigning weights to data in the completed survey indicative of analytically discovered relationships in that data, and still further from those calculated relationships generates a graphical or tabular depiction of those relationships, and then further stores that newly generated graphical or tabular depiction as a component of a still further new data element of a public housing index. This is far more than merely a generic instruction to apply an exception of "organizing human activity," and instead recites meaningful limitations defining a particularized system and series of steps that are practically carried out by such a system, including how the functions of ultimately generating the claimed housing index are particularly carried out, to enable the claimed evaluation method and system of claims 1 and 7”.  Examiner respectfully disagrees.
	As noted in the rejection below, many of the argued limitations have been found to be new matter unsupported by Applicant’s originally filed specification.  Be that as it may, the claimed limitations do not provide for a practical application of the previously identified abstract idea. 
	The argued “a first processor at the public housing evaluation unit, and a separate, remote survey device having a separate processor that is specifically configured for (i) remote, bidirectional data communication with the first processor to receive and transmit surveys and survey data to the first processor” is merely a recitation of generic computer hardware performing well-understood, routine, conventional activity / mere instructions to apply an exception / insignificant extra-solution activity / or  field of use limitations 3 used in the method (see Applicant’s specification, page 12: “Those skilled in the art will recognize that each of public housing evaluation unit 110, survey device 150, and public housing authority computers 180 may each take the form of computer system 300 as reflected in FIG. 3, though variations thereof may readily be implemented by persons skilled in the art as may be desirable for any particular installation. In each such case, one or more computer systems 300 may carry out the foregoing methods as computer code”; see further pages 13 – 17, which recite multiple possible configurations and systems, all of which are well known computer technology), and do no more further describe the “survey device” provided by the method. 
	Further, the argued “a specifically configured user interface that executes a hierarchically configured, interactive survey through inputs received by a user of the remote survey device”, is not only not described or disclosed in Applicant’s specification, it is merely described displayed data on the device that was provided by the method, and does not actually affect the method step. 
	Further, the argued “once it receives a completed survey with survey data from the remote survey device, performs a specifically defined process of automatically assigning weights to data in the completed survey indicative of analytically discovered relationships in that data” is again not supported by Applicant’s disclosure, and is at best the automating of a manual process4. 
	Applicant further argues that “and still further from those calculated relationships generates a graphical or tabular depiction of those relationships, and then further stores that newly generated graphical or tabular depiction as a component of a still further new data element of a public housing index”; however, this is merely displaying the results of data collection and analysis, and is merely insignificant extra-solution activity.5
	The 35 USC 101 rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. (Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).

	Claim 1 recites the limitation of “analyzing at said processor of said public housing evaluation unit said digital public housing environment profile in combination with at least one stored digital public housing environment profile to identify one or more interrelationships among physical environment and demographic data in said digital public housing profiles”; however Examiner is unable to find sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Applicant’s claim recites analyzing ...  to identify one or more interrelationships among physical environment and demographic data in said digital public housing profiles, however Applicant’s specification is silent on HOW this is accomplished.  
	Turning to Applicant’s originally filed specification, page 10, it recites “Using statistical analytical methods as may be selected and customized by those skilled in the art, a housing factor interrelationship analysis engine 118 may analyze the digital public housing environment profiles of multiple survey participants and may generate a public housing index 156. Weights that are assigned among real and perceived environmental factors and their subcategories, and among profile data and its associated subcategories, may readily be adjusted by those skilled in the art, and may thus be adapted to more conclusively establish the interrelationships between factors in the public housing index 156. Moreover, data comprising the public housing index 156 may be analyzed using a combination of statistical tests as are known by and may be readily selected and configured by those skilled in the art, to single out the greatest potential of interrelationships that would suggest some intervention to improve the public housing resident's physical environment and/or their ability to transition out of public housing. In certain configurations, the data collected in public housing index 156 may be expressed as a cumulative figure for one or a particular group of digital public housing environment profiles, and may likewise be sorted with respect to each factor embodied in the digital public housing environment profile, by geographical area, by time, or through a combination of factor, geography, and time”.  Applicant’s specification merely states that one could use ‘statistical techniques’ to determine said ‘interrelationship’; however this does not show possession of the claimed invention since it fails to describe the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas.  Further, no other disclosure in Applicant’s specification provides any descriptive means as words, structures, figures, diagrams, and formulas.  As such, Applicant’s specification merely recites a result that one might achieve if one made that invention6.
	
	Claim 1 further recites “present to a user a hierarchical survey instrument configured to guide the user through a series of topics and subtopics eliciting physical public housing environment data from a survey participant and associating said physical public housing environment data with an identification data element identifying said survey participant”, however Examiner is unable to find support for this newly added limitation, and as such it is considered to be new matter7.   Examiner is unable to find support for at least a “a hierarchical survey instrument”  (or ranked or ordered or graded or tiered or classified or categorized surveys), or “subtopics”. 

	Claim 1 further recites “automatically assigning weights at said processor to data in said digital public housing environmental profile indicative of actual and perceived environmental factors and subfactors embodied in said digital public housing environmental profile”; however Examiner is unable to find support for this newly added limitation, and as such it is considered to be new matter.  Turning to Applicant’s specification, the only mention of ‘assigning weights’ occurs on page 10, and it merely states that “Weights that are assigned among real and perceived environmental factors and their subcategories, and among profile data and its associated subcategories, may readily be adjusted by those skilled in the art, and may thus be adapted to more conclusively establish the interrelationships between factors in the public housing index 156”.  There is no mention of actively assigning weights, much less any mention of any ‘automatic’ assignment. 
	
	Claims 2 – 6 are dependent from claim 1, and have the same deficiencies, and are rejected using the same rationale. 
	
	Claim 7 recites the same limitation as found in claim 1, and is rejected using the same rationale. 
	Claims 8 – 13 are dependent from claim 7, and have the same deficiencies, and are rejected using the same rationale

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary claim 1 recites the limitations of analyzing at said processor of said public housing evaluation unit said digital public housing environment profile in combination with at least one stored digital public housing environment profile to identify one or more interrelationships among physical environment and demographic data in said digital public housing profiles.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity8 [e.g. interpersonal and intrapersonal activities, human behavior], by the performance of the limitations in the human mind9, but for the recitation of generic computer components. For example, but for the ‘by the processor language’, the claim limitation merely compares information between profiles to determine an interrelationship.  The merely nominal recitation of a generic processor does not take this claim limitation out of these abstract process groupings. 


Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The independent claims recite the additional elements of [providing] a public housing evaluation unit having a processor and a memory; however this is merely a generic computer component provided at a high level of generality, and merely automates the analyzing step; [providing] a survey device in data communication with said public housing unit; however this is merely a generic computer component provided at a high level of generality and is merely used to receive data and transmit the data to the housing evaluation unit; wherein said survey device further comprises a remote computing device having a communications device configured for wireless data communication with said public housing evaluation unit, and a user interface configured to, in response to a user instruction made through said user interface, receive from said public housing evaluation unit and present to a user a hierarchical survey instrument configured to guide the user through a series of topics and subtopics eliciting physical public housing environment data from a survey participant and associating said physical public housing environment data with an identification data element identifying said survey participant, and to transmit said physical public housing environment data to said public housing evaluation unit, however this merely further describes the functionality of the generic computer device and describes the data displayed by said device and describes the data transmitted by said device, which is no more than well-understood, routine, conventional activity and 10; receiving at said public housing evaluation unit from said survey device a digital public housing environment profile associated with a human survey participant; however this step is recited at a high level of generality (i.e. as a general means of receiving a profile), and amounts to mere data gathering, which is a form of insignificant extra-solution activity; automatically assign weights at said processor to data in said digital public housing environmental profile indicative of actual and perceived environmental factors and subfactors embodied in said digital public housing environmental profile, however this is merely automating a mental process11;  generating at said processor a graphical or tabular depiction of said interrelationships among physical environment and demographic data in said digital public housing profiles; however this is merely displaying the result of the data collection and analysis12; generating at said processor and storing in said memory a public housing index including said graphical or tabular depiction of said interrelationships among said physical environment and demographic data in said digital public housing profiles; however this is merely storing data in memory, and has been recognized as a well‐understood, routine, and conventional function13.  
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 6:
Claim 2 merely further describes the data stored in the profile;
Claims 3 – 6 merely recite receiving and transmitting data over a network or on the same machine {i.e. public housing authority computer]14. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a processor and a memory; a survey device; a cloud computing environment] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry15  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., pages 12 – 17, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation16.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Allowable Subject Matter
Claims 1 – 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 101, set forth in this Office action, and if said amendments do not make the claims obvious or anticipated by prior art.
	The closest prior art of record includes Ibem, Eziyi Offia, and Egidario B. Aduwo. ("Assessment of residential satisfaction in public housing in Ogun State, Nigeria." Habitat International 40 (2013): 163-175); Ibem, Eziyi O., Pearl A. Opoko, and Egidario B. Aduwo. ("Satisfaction with neighbourhood environments in public housing: evidence from Ogun State, Nigeria." Social Indicators Research 130.2 (2017): 733-757);  Dunning, Ted E. et al. (U.S. 20020082901), disclosing a relationship discovery engine;
Krallman; Charles William et al. (U.S. 20110076663), disclosing systems and methods for selecting survey questions and available responses; and Shishkov; Rodion (U.S. 20130138555), disclosing a system and method of interpreting results based on publicly available data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. MPEP 2163 II. ii. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
        
        2 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        
        3 See e.g. MPEP 2106.05(a) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
        	MPEP 2106.05(d) II. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015);
        	MPEP 2106.05(f) i. Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
        	MPEP 2106.05(g) Selecting a particular data source or type of data to be manipulated: iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and 
        	MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). 
        
        4 See e.g. MPEP 2106.05(a) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
        
        5 See, e.g. MPEP 2106.05(g) Selecting a particular data source or type of data to be manipulated: iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
        6 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        7 It has been held that when the written description does not explicitly disclose a limitation added to a claim, “it must be shown that a person of ordinary skill in the art would have understood, at the time the application was filed, that the description requires that limitation” (Hyatt v. Boone, 47 USPQ2d 1128). While exact wording of claim (“in haec verba”) is not required, limitations must be supported through express, implicit or inherent disclosure (MPEP 2163.I.B. and II.A.3(b)).
        
        
        8 See MPEP 2106.04(a)(2) II. C. 
        
        9 See e.g. Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), which stated “Information as such is an intangible... Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas... In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category... And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”.
        
        10 See MPEP 2106.05(d) II.i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
        
        11 See e.g. MPEP 2106.05(a) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
        12 See Electric Power Group v Alstom S.A.
        
        13 See MPEP 2106.05(d) II.iv.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
        14 See MPEP 2106.05(d) II.i.
        
        15 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        16 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).